Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The amended claim set filed 02/10/2022 is acknowledged. Claims 9-19 and 52-55 are currently pending. Of those, Claims 9-19 are currently amended, Claims 52-55 are new and no claims are withdrawn. Claims 1-8 and 20-51 are cancelled.
Claims 9-19 and 52-55 will be examined on the merits herein.
Priority
The applicant’s priority claims are acknowledged. The instant application is a continuation of application 16/823,942, which is a divisional of application 14/974,659, which is a divisional of application 12/467,778. Application 12/467,778 claims priority to a provisional application 61/122,254 and is a CIP of application 11/763,583. The effective filing date for Claims 9-19 and 52-55 is 12/12/2008.
What follows is the examiner’s claim-by-claim analysis of effective filing date for the claims currently under examination. If the applicant disagrees with this examiner’s determination of effective filing date for any claim, the applicant may identify text within the prior applications that provides support the claimed language. Support for the limitation a “CoproASP5 polypeptide,” as required by Claim 9 and its dependent claims, cannot be found in application 11/763,583. The earliest application that recites the “CoproASP5 polypeptide” is provisional application 61/122,254 (filed 12/12/2008). Similarly, SEQ ID NO: 4, recited in Claims 10-12 and 14 is first found in provisional application 61/122,254 (filed 12/12/2008).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2022 and 02/15/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. Signed copies of these statements are attached with this action. 
The following references cited in these IDSes were not considered because they were not found in this case file or in the case files of the priority applications. From the IDS filed 02/11/2022 that was labeled “IDS #3” by the examiner, NPL reference #9 (NCBI Blast search) was not found.  From the IDS filed 02/11/2022 that was labeled “IDS #6” by the examiner, NPL reference #23 (Allan et al.) was not found. If the applicant believes these references have been made of record, please indicate the case and filing date where the reference(s) can be found and the examiner will consider the reference.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to:
Figure 1 and its description in the specification teaches that part of the text is blue; however, this feature cannot be distinguished in the black-and-white drawings filed by the applicant. Applicant should: (1) redefine the term “blue” (for example, “blue refers to dark grey text”); (2) amend the figures and/or specification to describe the segment of the protein in some other manner; or (3) file a petition for the use of color drawings.
Specification [095] teaches that an arrowhead is in lane 1 of Figure 2; however, this feature cannot be found in the figure. Perhaps the applicant intended to refer to the circle?
Specification [101] teaches that OD measurements from Example 1 are shown in Figure 2; however, Figure 2 is a western blot. Please clarify where this data can be found or change the description to read “data not shown.”
Specification [107] teaches that Figure 4 displays data for a second set of uninfected control canines (identified as "LCZ", "SBY", RCZ", "SVY", and "TIY"); however, the figure appears to only contain data for the experimentally infected canines. Please clarify where this data can be found or change the description to read “data not shown.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
	Regarding Claim 9, the term “CoproASP5” is defined in [036] as “an N-terminal 28kD fragment of ASP5 found in mammalian feces.” Prior remarks filed by the applicant confirm that this name only refers to the protein when found in feces. For example, see pg. 10 of the remarks filed in 12/467,778 on 03/22/2011, which discusses Zhan et al. (2003; IDS filed 02/11/2022), which teaches the detection of ASP5 in a laboratory, rather than fecal, sample (see Figure 5).
With respect to Zhan, the Examiner alleged that “Zhan et al teaches the specific hookworm coproantigen Ac-ASP-5.” This is incorrect. The term “coproantigen” as defined in the specification and commonly applied in the art refers to an antigen present in fecal material, e.g., fecal material of the host. Zhan does not teach the detection of Ac-ASP-5 in fecal material. Like Tonelli and Johnson, Zhan is completely silent about coproASP5 and to any method for detection of hookworm antigen or diagnosis of hookworm infection based on the use of one or more antibodies that specifically bind to coproASP5S. (emphasis added)

Neither the applicant’s disclosures nor a search of the art has identified any features that differentiate the structure of CoproASP5 from the structure of the N-terminal ASP5 protein fragment when found in other contexts; it appears that the only difference is the presence of the protein within a fecal sample. Therefore, this claim is being interpreted as implicitly requiring testing of a fecal sample because the CoproASP5 polypeptide, as defined by the applicant, is not present in any other sample type (even if the N-terminal ASP5 protein fragment is present in the sample). This claim does not have any requirements regarding how this antibody was raised; one could create the antibody by immunization using full-length ASP5, the ASP5-1 construct, or any other ASP5 fragment or variant as long as the resulting antibodies displayed the claimed binding specificity.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-19 and 52-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are broadly drawn to a solid support device comprising “one or more antibodies” capable of binding to “CoproASP5 polypeptide”. The claims further seek to narrow the genus of claimed antibodies by defining the process by which they can be generated. For example, claim 10 states that at least one of the antibodies may be obtained by immunization with a polypeptide corresponding to SEQ ID NO:4 or any and all antigenic portions thereof. However, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011) (patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). See also MPEP 2163.II.A.3(a).
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. MacCallum et al. (1996; PTO-892) analyzed many different antibodies for interactions with antigen and state that while no single residue is in contact with the antigen in all structures and CDR3 of the heavy and light chain dominate (pg. 733, paragraph bridging columns), contacts are more common at CDR residues which are located centrally within the combining site and non-contacting residues within the CDRs are important in defining "canonical" conformations (Abstract.). Pascalis et al. (2002; PTO-892) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003; PTO-892) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (Abstract). Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.). Vajdos et al. (2002; PTO-892) additionally state that antigen binding is primarily mediated by the CDRs and that the more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations although in some cases framework residues also contact the antigen (page 416, left col.).
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. Rudikoff et al. (1982; PTO-892) teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (Abstract).
The references demonstrate that an antibody must comprise all 6 CDRs in order to maintain the antigen binding specificity and affinity which is characteristic of the immunoglobulin. The instant claims fail to meet the requirements for disclosure because the antibody is described solely by the antigen to which it binds – CoproASP5. The specification does not teach all 6 CDRs for any antibody, therefore, it does not teach the structure associated with the claimed function for the antibody.
Moreover, the claimed antibody corresponds to a broad genus of antibodies capable of specifically binding to the indicated antigens. The claimed genus of antibodies are broad and encompass antibodies of any antigen class (IgG, IgM, IgA, IgD and IgE, see [048]). They may be polyclonal antibodies, monoclonal antibodies, single chain antibodies (scFv), chimeric antibodies, and fragments thereof, including Fab, Fab', Fab'- SH, F(ab')2 and Fv fragments [052-053]. The antibodies may be labeled or unlabeled [054]. Most importantly, the claimed genus of antibodies can also have a broad range of structures at the antibody-antigen interface to bind to the many epitopes present within the broad class of CoproASP5 polypeptides.
In contrast to the broad genus of antibodies claimed, the applicant reduces to practice two polyclonal antibody cocktails: (1) “anti-Ac-ASP-S pAB” that was raised against the full-length ASP5 [095], but that binds at the N-terminal fragment of the protein [096], and (2) “anti-ASP5-1 pAB” that was raised against the ASP5-1 antigen, which contains the N-terminal fragment alone [097-099]. The art at the time of filing does not remedy this deficiency because prior work has only demonstrated antibodies raised to the full-length ASP-5 protein rather than the N-terminal CoproASP5 fragment (for example, see Figure 5 of Zhan et al. 2003; IDS filed 02/11/2022). There is no evidence to prove that the Zhan antibodies bind the N-terminal region of ASP5, rather than at another site within the protein.
With regard to the claimed antigen, the CoproASP5 polypeptide is broadly defined as an N-terminal 28kD fragment of ASP5 found in mammalian feces [036]. The specification discloses nucleic acid and protein sequences for the ASP5-1 polypeptide and teaches that it may be used to generate antibodies targeting CoproASP5 [042-043]. However, the specification discloses that ASP5-1 has a different sequence from CoproASP5 because ASP5-1 includes both amino acid sequences from a vector and from Ancylostoma caninum [044]. Further, a search of the art reveals only a single ASP5 protein sequence derived from a hookworm (A. caninum, see NCBI Search History for screenshots displaying search results). The name “ASP5” is also used for a variety of unrelated genes that are expressed by plants, animals, fungi, and bacteria; however, it seems unlikely that these non-hookworm proteins could be found in a fecal sample as required. Because only a single hookworm ASP5 protein has been sequenced, it is unclear how much natural variation would be expected in CoproASP5 antigens originating from hookworm species other than A. caninum, but one skilled in the art would expect that the protein’s structure and sequence would contain at least some variation, especially in the more distantly related Uncinaria and Necator hookworm species.
Based on the large amount of expected sequence diversity in CoproASP5, it would be improper to limit the claim to antibodies that bind to the ASP5-1 polypeptide [043] that the applicants used to raise their example antibodies. It is clear that the broadest reasonable interpretation of the antibody binding site includes any epitope at the N-terminal region of the ASP5 protein from any hookworm species [defined in 030], even though the sequences and structures of these proteins are not disclosed by the applicant or known to the art.
The applicant has claimed a broad genus of antibodies, but the applicant has only reduced to practice two polyclonal antibody mixtures that bind the claimed polypeptide. Therefore, Claims 9-19 and 52-55 are rejected for failing to provide written description of the antibody structures because they fail to demonstrate possession of a representative number of species within the claimed genus.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, 17, 18, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the term “an amino acid sequence that corresponds to SEQ ID NO: 4” is a relative term which renders the claim indefinite. The term “corresponds to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, one skilled in the art would not be able to determine whether a sequence comprising SEQ ID NO: 4 was claimed or whether the claim is limited to a sequence consisting of SEQ ID NO: 4. Further, based on dependent Claims 11 and 12, it appears that “corresponds to” permits some level of sequence variation, but one skilled in the art would not be able to determine what degree of variation falls within the bounds of the claim. For these reasons, one skilled in the art would not be able to determine whether or not the use of related polypeptide sequences infringe upon the claim; the claim is indefinite. Claims 11, 12, and 14 are also rejected by virtue of being dependent on rejected Claim 10. For the purposes of compact examination, this claim will be interpreted in this office action as requiring the use of a polypeptide comprising (rather than consisting of) SEQ ID NO: 4. The examiner will not search for variations to SEQ ID NO: 4 other than those disclosed in Claims 11 and 12.
Regarding Claim 13, it recites the limitation "the mammalian sample."  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact examination, this claim will be interpreted in this office action as if the claim read “…wherein the device is used to test a fecal sample.”
Regarding Claim 17, it recites the limitation " the enzyme-linked immunosorbent assay device."  There is insufficient antecedent basis for this limitation in the claim. Perhaps this claim should depend on Claim 16 instead of Claim 9? For the purposes of compact examination, this claim will be interpreted in this office action as if the claim read “…wherein the device is a lateral flow immunoassay device.”
Regarding Claim 18, it recites the limitation "the mammal."  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact examination, this claim will be interpreted in this office action as if the claim read “…wherein the device is used to test a sample from a canine or a feline.”
Regarding Claim 52, it recites the limitation "the hookworm."  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact examination, this claim will be interpreted in this office action as if the claim read “…wherein the device can be used to detect the presence of Ancylostoma caninum or Ancylostoma braziliense.”
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 13, as described in the Claim Interpretation section above, the CoproASP5 polypeptide must be derived from fecal samples [036], and therefore Claim 9 implicitly requires testing of a fecal sample. Therefore, Claim 13 is rejected for failing to further limit Claim 9, because it merely explicitly states this implicit requirement.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 13-19, 52, and 54-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elsemore et al. (US-9063129-B2; filed 06/15/2007; of record).
Regarding Claim 9, Elsemore et al. teaches a device comprising an anti-Ac-ASP-5 pAB that is immobilized on a solid support (col. 4 ln. 17-22). The instant specification teaches that this anti-Ac-ASP-5 pAB specifically binds to the CorproASP5 polypeptide [096].
Regarding Claim 13, the sample may be a fecal sample (col. 4, ln. 2-5).
Regarding Claim 14, anti-Ac-ASP-5 pAB does not specifically bind coproantigens from roundworm or whipworm (col. 7, ln. 20-21).
Regarding Claim 15, the antibody may be labeled (col. 11, ln. 24-26).
Regarding Claim 16, the device may be an ELISA device (col. 3, ln. 5-6).
Regarding Claim 17, the device may be a lateral flow assay (col. 11, ln. 26-27).
Regarding Claim 18, the animal may be a canine or feline (col. 4, ln. 1-2).
Regarding Claim 19, the solid support may also include reagents for the detection of one or more non-hookworm worm parasites, one or more non-worm parasites, one or more viruses, or one or more bacteria (col. 12, ln. 25-34).
Regarding Claim 52, the hookworm can be A. caninum (col. 2, ln. 32-38).
Regarding Claims 54 and 55, Elsemore et al. teaches kits comprising the device and one or more reagents, such as wash reagents and detector reagents (col. 3, ln. 15-30).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Due to the large number of double patenting rejections and the high similarity in the claim language, a full analysis is not being shown for each rejection. The table below summarizes the claims involved in each rejection; the instant Claim numbers run across the top row, while the U.S. patent number being compared are listed in the first column. The examiner will fully lay out the obviousness argument for instant Claim 9, claims requiring an analysis of sequence data (Claims 10-11 and 53), and any other claims where explanation is necessary to make a prima facie case, as indicated by a * symbol in that section of the table. A – symbol indicates that no rejection will be made for that claim.

9 & 13
10,11,53
14
15
16
17
18
19
52
54
55
7951547
1,2,3,4,*
2*
1,18
21
4,23
4
14
1, *
17
*
*
8895294
1, 6, 17, *
-
-
14
15
16
7
1,*
10
18
19
9040245
2-3,8,17,20,*
8*
2,3,13
16
18
19
9
2, 3,*
12
*
*
9063129
1,2,9, *
-
-
7
10
11
-
12,13,*
1
-
*
9746469
17,23,29,32,*
8,23*
17,18,28
-
30
31
24
17,19,*
27
17
2,17,*
10942180
1, 5, 12, *
2*
1,20
-
13
14
6
1, *
9
*
*
11267879
1,8,*
2-4*
-
7
9
10
5
-
6
*
*


Claims 9-11, 13-19, and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 14, 17-18, 21, and 23 of U.S. Patent No. 7951547 in view of Tonelli et al. (PG-PUB No. US-20040214244-A1; of record). The instant case does not claim priority to this patent.
Regarding instant Claims 9 and 13, patented Claim 1 teaches “a third antibody capable of specifically binding a hookworm coproantigen”, and patented Claim 2 teaches that the antibody can specifically bind CoproASP5. Patented Claim 4 teaches that the antibody is immobilized on a solid support. Finally, patented Claim 3 teaches that the coproantigen is from a fecal sample. Therefore, the method described in patented Claims 1-4 renders the instant device obvious because the patent specifically suggests all claimed features.
Regarding instant Claim 10, patented Claim 2 teaches that the antibody can specifically bind the polypeptide of SEQ ID NO: 34. As shown in the alignment in Appendix 1, this patent’s SEQ ID NO: 34 is identical to instant SEQ ID NO: 4. The claims of U.S. Patent No. 7951547 do not teach immunizing with the claimed polypeptide sequence. However, immunizing an animal with an antigen is a well-known method of generating an antibody that binds a specific antigen, as taught by Tonelli et al. [0028]. One skilled in the art would be motivated to immunize an animal with the fragment in order to ensure all resulting antibodies bind to the claimed sequence. Other methods of producing the claimed antibody specificity, such as immunizing with the full-length protein sequence, would require additional screening to characterize the antibodies to confirm that they bind to the claimed sequence.
Regarding Claim 11, patented Claim 2 teaches an amino acid sequence identical to instant SEQ ID NO: 4, as described above. This is an amino acid sequence with 30 or fewer (0) amino acid substitutions relative to SEQ ID NO: 4.
Regarding instant Claim 19, patented Claim 1 teaches “…a first antibody capable of specifically binding a roundworm coproantigen [and] a second antibody capable of specifically binding a whipworm coproantigen…” These first and second antibodies are reagents for the detection of non-hookworm parasites.
Regarding Claim 53, as shown in Appendix 2, SEQ ID NO: 4 comprises SEQ ID NOs: 6-9. Patented Claim 2, which teaches the antibody specifically binding to SEQ ID NO: 34, therefore must also bind to a CoproASP5 peptide comprising SEQ ID NOs: 6-9.
Regarding instant Claims 54-55, the claims of U.S. Patent No. 7951547 do not teach packaging the device within a kit for the detection of one or more hookworm antigens in a mammalian sample. However, the teachings of Tonelli et al. render this teaching obvious. Tonelli et al. teaches a method of detecting the presence of a parasitic worm in an animal [004]. This parasitic worm may be a hookworm [005]. Finally, Tonelli et al. teaches providing the embodiments of the invention as a kit that includes a device complete with specific binding reagents and wash reagent, as well as detector reagent and positive and negative control reagents, if desired or appropriate [0036]. 
One having ordinary skill in the art at the time of filing would have been motivated to improve the method of U.S. Patent No. 7951547 by providing all components in a kit. One skilled in the art would have been motivated to make the method easier for the user by providing all required reagents. Further, Tonelli et al. teach that “Particularly, the reagents can be provided as dry powders, usually lyophilized, which on dissolution will provide for a reagent solution having the appropriate concentrations for combining with a sample” [0036]. Finally, creating a kit by packaging a device with well-known and required reagents is an example of simple substitution of one known element (the device and reagents packaged separately) for another (the claimed kit) to obtain predictable results (a functional device). See MPEP 2143(I) for additional discussion of this exemplary rationale for obviousness.
Claims 9, 13, 15-19, 52, and 54-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6-7, 10, and 14-19  of U.S. Patent No. 8895294. The instant case does not claim priority to this patent.
Regarding instant Claims 9 and 13, patented Claim 1 teaches device comprising a solid support and two immobilized antibodies, wherein the second antibody is capable of specifically binding a hookworm coproantigen. Patented Claim 6 teaches that the antibody can specifically bind CoproASP5. Patented Claim 17 teaches that the coproantigen is from a fecal sample. Therefore, the method described in patented Claims 1, 6, and 17 renders the instant device obvious because the patent specifically suggests all claimed features.
Regarding instant Claim 19, patented Claim 1 teaches “…a first antibody capable of specifically binding a roundworm coproantigen [or] a first antibody capable of specifically binding a whipworm coproantigen…” These first antibodies are reagents for the detection of non-hookworm parasites.
Claims 9, 10-11, 13-19, and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-3, 8-9, 12-13, and 16-20 of U.S. Patent No. 9040245 in view of Tonelli et al. (PG-PUB No. US-20040214244-A1; of record). The instant case does not claim priority to this patent.
Regarding instant Claims 9 and 13, patented Claims 2-3 both teach “a second antibody capable of specifically binding a hookworm coproantigen,” and patented Claim 8 teaches that the antibody can specifically bind CoproASP5. Patented Claim 17 teaches that the antibody is immobilized on a solid support. Finally, patented Claim 20 teaches that the coproantigen is from a fecal sample. Therefore, the method described in patented Claims 2-3, 8, 17, and 20 renders the device obvious because the patent specifically suggests all claimed features.
Regarding instant Claim 10, 11, and 53, patented Claim 8 teaches that the antibody can specifically bind the polypeptide of SEQ ID NO: 34. As shown in the alignment in Appendix 1, this patent’s SEQ ID NO: 34 is identical to instant SEQ ID NO: 4. The claims of U.S. Patent No. 9040245 do not teach immunizing with the claimed polypeptide sequence.  However, this limitation is obvious in view of the claims of this patent and the art at the time of filing using the same rationale as was laid out for U.S. Patent No. 7951547 above. Claims 11 and 53 are fulfilled by patented Claim 8 using the same rationale as was laid out for U.S. Patent No. 7951547 above.
Regarding instant Claim 19, patented Claims 2-3 both teach “a first antibody capable of specifically binding” a roundworm or whipworm coproantigen, respectively. These first antibodies are reagents for the detection of non-hookworm parasites.
Regarding instant Claims 54-55, the claims of U.S. Patent No. 9040245 do not teach packaging the device within a kit for the detection of one or more hookworm antigens in a mammalian sample. However, this limitation is obvious in view of the claims of this patent and the art at the time of filing using the same rationale as was laid out for U.S. Patent No. 7951547 above.
Claims 9, 13, 15-17, 19, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 7, and 9-13 of U.S. Patent No. 9063129. Although the instant case claims priority to this patent, the instant case is a continuation-in-part rather than a divisional of this patent. Therefore, a double patenting restriction is proper.
Regarding Claims 9 and 13, patented Claim 1 teaches antibodies specific to ASP5 and the use of this antibody to detect the protein in a fecal sample. Patented Claim 2 teaches that the antibodies may be polyclonal. Patented Claim 9 teaches the one or more antibodies are immobilized on a solid support. The claims of U.S. Patent No. 9063129 do not teach the use of antibodies that specifically bind to the N-terminal fragment of ASP5, as required by the limitation “CoproASP5.” Polyclonal antibody cocktails bind to many different epitopes within the targeted protein.  One of ordinary skill in the relevant arts would reasonably expect that some of the antibodies within the polyclonal antibody cocktail would bind to the N-terminal fragment as claimed.
Regarding Claim 19, claims 12 and 13 teach the use of additional reagents to detect “one or more non-hookworm worm parasites, one or more non-worm parasites, one or more viruses, and one or more bacteria.”
Claims 9-11, 13-14, 16-19, and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 17-19, 23-24, 27-32 of U.S. Patent No. 9746469. The instant case does not claim priority to this patent.
Regarding instant Claims 9 and 13, patented Claim 17 teaches a kit comprising “a second antibody capable of specifically binding a hookworm coproantigen,” and patented Claim 23 teaches that the antibody can specifically bind CoproASP5. Patented Claim 29 teaches that the antibody is immobilized on a solid support. Finally, patented Claim 32 teaches that the coproantigen is from a fecal sample. Therefore, the method described in patented Claims 17, 23, 29, and 32 renders the instant device obvious because the patent specifically suggests all claimed features.
Regarding instant Claim 10, 11, and 53, patented Claim 10 teaches that the antibody can specifically bind the polypeptide of SEQ ID NO: 34. As shown in the alignment in the Appendix, this patent’s SEQ ID NO: 34 is identical to instant SEQ ID NO: 4. Additionally, patented Claim 8 teaches a hookworm specific antibody that is used in a different kit can be created by immunizing with the claimed polypeptide sequence. It would be obvious to use immunization with the claimed peptide to generate the antibody taught by patented Claim 10 because the claims specifically suggest doing so. Claims 11 and 53 are fulfilled by patented Claim 8 using the same rationale as was laid out for U.S. Patent No. 7951547 above.
Regarding instant Claim 19, patented Claim 17 teaches “a first antibody capable of specifically binding a roundworm coproantigen.” This first antibody is a reagent for the detection of non-hookworm parasites.
Regarding instant Claim 55, patented Claim 17 only teaches generic “one or more reagents suitable for the detection,” but patented Clam 2 gives specific reagents that may be suitable including: “one or more indicator reagents, one or more antibody labeling compounds, one or more antibodies, one or more antigen capture reagents, one or more inhibitors, and one or more wash reagents.” It would be obvious to include these specific reagents taught by Claim 2 in the kit because the claims specifically suggest doing so.
Claims 9-11, 13-14, 16-19, and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 5-6, 9, 12-14, and 20 of U.S. Patent No. 10942180 in view of Tonelli et al. (PG-PUB No. US-20040214244-A1; of record). The instant case does not claim priority to this patent.
Regarding instant Claims 9 and 13, patented Claim 1 teaches “a third antibody capable of specifically binding a hookworm coproantigen”, and patented Claim 5 teaches that the antibody can specifically bind CoproASP5. Patented Claim 12 teaches that the antibody is immobilized on a solid support. The claims of U.S. Patent No. 10942180 do not teach that the coproantigen is from a fecal sample. However, this patent defines CoproASP5 with identical language as the instant application (see col. 11 ln. 22-23), so this limitation is implied for the same reasons laid out in the Claim Interpretation section above for instant Claim 9. Therefore, the method described in patented Claims 1, 5, and 12 renders the instant device obvious because the patent specifically suggests all claimed features.
Regarding instant Claim 10, 11, and 53, patented Claim 2 teaches that the antibody can specifically bind the polypeptide of SEQ ID NO: 33. As shown in the alignment in the Appendix, this patent’s SEQ ID NO: 34 is identical to instant SEQ ID NO: 4. The claims of U.S. Patent No. 9040245 do not teach immunizing with the claimed polypeptide sequence.  However, this limitation is obvious in view of the claims of this patent and the art at the time of filing using the same rationale as was laid out for U.S. Patent No. 7951547 above. Claims 11 and 53 are fulfilled by patented Claim 8 using the same rationale as was laid out for U.S. Patent No. 7951547 above.
Regarding instant Claim 19, patented Claim 1 teaches “a first antibody capable of specifically binding a roundworm coproantigen [and/or] a second antibody capable of specifically binding a whipworm coproantigen.” These first and/or second antibodies are a reagent for the detection of non-hookworm parasites.
Regarding instant Claims 54-55, the claims of U.S. Patent No. 10942180 do not teach packaging the device within a kit for the detection of one or more hookworm antigens in a mammalian sample. However, this limitation is obvious in view of the claims of this patent and the art at the time of filing using the same rationale as was laid out for U.S. Patent No. 7951547 above.
Claim 9-13, 15-18, 52, and 54-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 11267879 in view of Tonelli et al. (PG-PUB No. US-20040214244-A1; of record). Although the instant case claims priority to this patent, the instant case is a continuation rather than a divisional of this patent. Therefore, a double patenting restriction is proper.
Regarding instant Claims 9 and 13, patented Claim 1 teaches “one or more antibodies that can specifically bind to CoproASP5” and that the sample tested is a fecal sample. Patented Claim 8 that the antibody is immobilized on a solid support. Therefore, the method described in patented Claims 1 and 8 renders the instant device obvious because the patent specifically suggests all claimed features.
Regarding instant Claims 10-12, patented Claims 2-4 teach identical limitations to the instant claims.  As shown in the alignment in the Appendix, this patent’s SEQ ID NO: 4 is identical to instant SEQ ID NO: 4.
Regarding instant Claims 54-55, the claims of U.S. Patent No. 11267879 do not teach packaging the device within a kit for the detection of one or more hookworm antigens in a mammalian sample. However, this limitation is obvious in view of the claims of this patent and the art at the time of filing using the same rationale as was laid out for U.S. Patent No. 7951547 above.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIA NICOLE DICKENS/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645                                                                                                                                                                                                        


Appendix
Appendix 1: Alignment of sequences from previous applicant patents with the instant SEQ ID NO: 4 (highlighted and located first in the list). Note that the other sequences match SEQ ID NO: 4 exactly.

    PNG
    media_image1.png
    671
    611
    media_image1.png
    Greyscale


Appendix 2: Alignment of SEQ ID NOs: 6-9 against SEQ ID NO: 4. Note that SEQ ID NO: 4 comprises all four other sequences.

    PNG
    media_image2.png
    532
    515
    media_image2.png
    Greyscale